DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anthony G. Fussner on March 31, 2022.

The application has been amended as follows: 
Claim 1, at the end of line 9 after “cross section”, “; and/or” and lines 10-12 were deleted and -- . -- was inserted therein.
Claim 12, at the beginning of line 2, “the” was deleted and -- a -- was inserted therein.
Claim 13, lines 9-12 were deleted.
Claim 14, line 4, “;and” and lines 5-9 were deleted and -- . – was inserted therein.  
Claim 26 as added which reads, “26. (New) The method of claim 13, wherein the line sheet is a single lining sheet, and the method comprising using the single lining sheet along all of the sidewalls of the storage/containment vessel such that lining along all of the sidewalls of the storage/containment vessel is defined by the single lining sheet instead of a plurality of lining sheets.”

Allowable Subject Matter
Claims 1-17, 19 and 26 are allowed.
Claim 1 recites a method of lining a storage/containment vessel wherein an elongate member with hollow cross section is placed with in an internal corner between perpendicular sidewalls.  The closest prior art of Whitney (US 3080910) discloses a method of lining a storage/containment vessel including bottom and sidewalls (Fig. 7; C2, L29-38).  Whitney teaches that an elongate member (43) is placed between adjacent bottom (42) and side (41) plates to cover up the perpendicular profile to form a non-perpendicular profile (Id.), but fails to specifically teach or disclose the use of an elongate member with a hollow cross-section placed in the corner as currently claimed.  
Claim 13 recites the same elongate member with hollow cross-section recited in claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/GEORGE R KOCH/Primary Examiner, Art Unit 1745